 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND H. DENTON,                               Case No. 1:19-cv-00316-DAD-EPG (PC)

12                        Plaintiff,
                                                       ORDER SETTING TELEPHONIC PRE-
13           v.                                        SETTLEMENT CONFERENCE AND
                                                       SETTLEMENT CONFERENCE
14    S. BIBBS, et al.,                                PROCEDURES

15                        Defendants.
16

17          This matter is set for a settlement conference before the undersigned on October 5, 2021,

18   at 10:00 a.m. (Doc. 36.) The Court herein sets a telephonic pre-settlement conference and

19   conference-related procedures.

20          Accordingly, the Court ORDERS:

21          1. The Court SETS a telephonic pre-settlement conference for September 28, 2021, at

22                3:00 p.m. before the undersigned to discuss whether the settlement conference will be

23                productive. Defense counsel shall arrange for Plaintiff’s participation. The parties

24                shall dial 1-888-557-8511 and enter access code 6208204# for the telephonic

25                conference.

26          2. The settlement conference on October 5, 2021, will be conducted over Zoom, unless

27                the Court notifies the parties by September 14, 2021, that it will be conducted in

28                person. Defense counsel shall arrange for Plaintiff’s participation. Prior to the
 1      conference, defense counsel shall contact the undersigned’s courtroom deputy at

 2      wkusamura@caed.uscourts.gov for the Zoom videoconference connection

 3      information. The Court will issue a writ of habeas corpus ad testificandum to allow

 4      for Plaintiff’s participation, as appropriate.

 5   3. Each party or a representative with full authority to negotiate and enter into a binding

 6      settlement agreement shall participate in the conference. The failure of any counsel,

 7      party, or authorized person subject to this order to participate in the conference may

 8      result in the imposition of sanctions.

 9   4. Consideration of settlement is a serious matter that requires thorough preparation prior
10      to the settlement conference. Participants in the conference must be prepared to

11      discuss the claims, defenses, and damages.

12   5. The parties shall engage in informal settlement negotiations as follows:

13      No later than August 24, 2021, Plaintiff shall submit to Defendants, by mail, a written
14      itemization of damages and a meaningful settlement demand, including a brief
15      explanation of why such settlement is appropriate, which should not exceed 5 pages.
16
        No later than September 7, 2021, Defendants shall respond, by mail or telephone,
17
        with an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
18
        explanation of why such settlement is appropriate.
19
20      If settlement is achieved, the parties shall file a Notice of Settlement as required by
        Local Rule 160.
21

22   6. If settlement is not achieved informally, the parties shall submit confidential

23      settlement conference statements no later than September 21, 2021. Defendants shall

24      email their statement to skoorders@caed.uscourts.gov. Plaintiff shall mail his

25      statement, clearly captioned “Confidential Settlement Conference Statement,” to

26      United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare
27      Street, Room 1501, Fresno, CA 93721.

28      Once the parties have submitted their statements, they shall file a “Notice of
                                                 2
 1               Submission of Confidential Settlement Conference Statement” with the court. The

 2               confidential settlement conference statements themselves should not be filed with the

 3               court nor served on the opposing party.

 4            7. The confidential settlement conference statements should be no longer than 5 pages in
 5               length and include:
 6               a. A brief summary of the facts of the case;
 7               b. A brief summary of the claims and defenses of the case, i.e., the statutory,
 8
                     constitutional, or other grounds upon which the claims are founded;
 9               c. A forthright discussion of the strengths and weaknesses of the case and an
10                   evaluation of the likelihood of prevailing on the claims or defenses, from the
11                   party’s perspective, and a description of the major issues in dispute;
12               d. An estimate of the party’s expected costs and time to be expended for further
13                   discovery, pretrial matters, and trial;
14               e. A summary of past settlement discussions, including the informal settlement
15                   negotiations required above; a statement of the party’s current position on
16                   settlement, including the amount the party would offer and accept to settle (in
17                   specific dollar amounts); and a statement of the party’s expectations for settlement
18                   discussions;
19               f. A list of the individuals who will be attending the conference on the party’s behalf,
20                   including names and, if appropriate, titles; and,
21               g. If a party intends to discuss the settlement of any other actions or claims not raised
22                   in this suit, a brief description of each action or claim, including case number(s), as
23                   applicable.
24

25   IT IS SO ORDERED.

26   Dated:     July 2, 2021                                     /s/ Sheila K. Oberto                  .
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                         3
